Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT application dated 01/15/20.
However, applicant did not provide any Search Report or Written Opinion documents related to the PCT despite the fact that applicant first communicated with the PCT office (the filing date) more than two years prior to current date.   
While attempting to search for any related communication, the examiner found out that the number: PCT/CN2020/072198 of the application noted in applicant’s files as well as indicated in the received certificate copy of the application was not listed in WIPO, Global Dossier or any other documents available on the Internet or any electronic documents related to patent applications, using any search methods: the provided PCT number, title, assignee, etc.  
The examiner presumes that the PCT was not published and that up until the day of this Office Action the inventors/assignee were not aware/have possession of the Search Report or Written Opinion documents.

Information Disclosure Statement
No IDS documents have been received.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 unpatentable over Liu (Zheng Liu, “Microsoft. NET Passport, a solution of single sign on”, Department o Computer Science University of Auckland, 2/18) in view of Boettcher (Boetthcher et al., “Unleash the Power of Single Sign-On with Microsoft and SAP”, Collaboration Technology Support Center – Microsoft, Collaboration Brief, 9/07) and Lappas (USPN 8473587).
In section 4.1 Liu discusses single sign on architecture describing a method of login in a user to a resource container comprising receiving, at a credential manager (authentication authority) in the 
Although Liu does not expressly recite the user identified in the token.  However, not only as cited in the claims, the idea of the session token identifying the user amounts merely to a non-descriptive material not involved in the claimed method (the user identification in the token as claimed is not acted upon and, as a result, the validation of the token would not change regardless whether the user is or is not identified in the session token) but also one skilled in the art would appreciate that the session tokens identifying users are routinely used in the art as illustrated by Boettcher (the token expresses part of total information about an identity, e.g. name, e-mail, etc., see pg. 2) and, as a result, even if not contemplated by Liu including any particular information, especially the information identifying the user would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the predictable benefit of user specific authentication and customization.
Liu’s invention does not use all the terms cited in the claims.  For example, although in the broadest reasonable interpretation resources hosted by the resource server contains data which must be registered in order to be act upon/the resources provide by the resource server Liu does not state the data is image data and that the request is for images, and Liu’s computing system is not indicated as a virtual computing system.  However, such solution would have been obvious variant in the art before the effective filling date of the invention as illustrated by Lappas (virtual system deploying virtual machine on a particular node of the hosting system in response to receiving requests, see Abstract for example) while implementing the solution offering the predictable benefit of customization, and implementing Liu’s teaching into Lappas offering the predictable benefit of security.
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 unpatentable over Liu in view of Boettcher and Lappas, and further in view of Zlotnick (USPN 11416342) or, in the alternative, Corrie (USPUB 20170371693).
Liu as modified teaching has been discussed above.
Although Liu’s as modified virtualized computing system handling the single sign on authentication (meeting the interpretation of SSO platform) having the service running by the credential manager in the virtualization management server executing an SSO service, where the received SSO credentials from the credential service that handles the SSO credentials reasonably satisfies the method step of claim 2 and 7, Liu as modified does not expressly teach the system including a host cluster having hosts, a virtualization layer executing on the hosts and supporting execution of virtual machines (VMs) thereon, and the virtualization management server managing the host cluster, the virtualization layer, and the VMs, wherein the VMs execute the containers.
However, such virtualized computing system including these components, would have been an obvious variant as illustrated by Zlotnick (see Fig. 2 with the associated text), Corrie (see Fig. 1 and 2 with the associated text) or Sanche’s discussion regarding Kubernetes and, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to extend Liu’s as modified invention to include Zlotnic/Sanche’s environment given the benefit of scalability and customization.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Liu as modified user authentication to resources taught by Liu in Zlotnic/Sanche’s environment given the benefit of security.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 unpatentable over Liu in view of Boettcher and Lappas, and further in view of Zlotnick or, in the alternative, Corrie, and in view of Hadfield (Hadfield et al. “Server 4 Security Handbook”, ISBN 078971213x, 1997). 
The limitations of claim 8 are essentially much broader version of claims 1 and 2 with the exception of introducing additional terms “automated” and “robot” account.  However, considering the broadest reasonable interpretation of these terms, a skilled in the art would readily appreciate that users’ actions are performed via computing services, where the actions are mapped to permissions associated a particular user and that are checked upon performing a particular action (requesting access to an object.  Note that anything, including files, could be an object in computing) as illustrated by Hadfield (the user account is assigned a unique security ID that is evaluated for user’s permissions when a user attempts to access an object, pg. 80-84).  Thus, even if not contemplated response to a request, authorizing the automation user as identified in the automation token to the robot account having privilege for an object (e.g. the image), would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the predictable benefit of security and automation.

Conclusion

Claims 3-6, 9-20 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433